703 N.W.2d 812 (2005)
PEOPLE v. KRUPINSKI.
No. 128226.
Supreme Court of Michigan.
September 28, 2005.
Application for Leave to Appeal.
SC: 128226, COA: 258937.
On order of the Court, the application for leave to appeal the January 21, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).